           Case 2:19-cv-02495-JDW Document 24 Filed 10/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE FLYNN COMPANY,                                Case No. 2:19-cv-02495-JDW

                Plaintiff

       v.

 EASTERN METAL RECYCLING -
 TERMINAL, LLC,

                Defendant


                                             ORDER

      AND NOW, this 6th day of October, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 15) and Plaintiff’s Motion for Summary Judgment (ECF No. 16),

for the reasons stated in the accompanying Memorandum, it is ORDERED as follows:

      1.       Defendant’s Motion for Summary Judgment (ECF No. 15) is GRANTED;

      2.       Plaintiff’s Motion for Summary Judgment (ECF No. 16) is DENIED;

      3.       JUDGMENT is ENTERED in favor of Defendant and against Plaintiff; and

      4.       Defendant shall file its attorneys’ fee petition on or before October 20, 2020.

                                             BY THE COURT:

                                              /s/ Joshua D. Wolson
                                              Hon. Joshua D. Wolson
                                              United States District Judge
